DETAILED ACTION
Applicant's remarks, filed 2/1/21, are fully acknowledged by the Examiner. Currently, claims 1-19 and 23-28 are pending. The following is a complete response to the 2/1/21 communication.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-15, 19 and 23-28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fortier (US 2010/0030018) in view of Hassoun (US 2015/0305797).
Regarding claim 1, Fortier teaches a surgical instrument, comprising: a shaft having a proximal end and a distal end (210);
and a cable (240), the cable extending through the shaft between the proximal end of the shaft and the distal end of the shaft (240 through 210 as in at least Fig. 11a), the cable having a longitudinal axis (240 with a longitudinal axis through a proximal to distal direction);

an end effector assembly comprising an end effector body portion coupled to the distal end of the shaft (end effector assembly 260 with 220).
Fortier is not explicit regarding the end effector body comprising a distal-facing surface oriented normal to the longitudinal axis of the cable; and wherein the proximal-facing surface of the distal end feature of the cable abuts the distal-facing surface of the end effector body portion.
However, Hassoun teaches ends of similar cable members with balls at the ends abutting with a distal facing surface of the end effector body (balls 107 of cables 108a-b interface with the end effector at 109a-b, with the surfaces at 109a-b opposing balls 107 to retain the cable).
It would have been obvious to one of ordinary skill in the art to modify Fortier such that 286 has faces normal to the cable axis, allowing for interfacing between the ferrules 452 and the end effector body, in a manner similar to 107 and 109 of Hassoun. This would allow for retaining the cables within the desired position as desired by Fortier (par. [0101] retaining wall 286 to retain the cable in the channel).
Regarding claim 2, Fortier teaches an articulable joint disposed between the distal end of the shaft and the end effector assembly (articulation links 232 and 234 form a joint as in par. [0107]), the articulable joint being configured to articulate the end effector assembly in at least one of pitch and yaw relative to the shaft (par. [0107] movement relative to X axis), and wherein the cable is configured to control articulation of the articulable joint (240 controls the articulation links).
Regarding claim 3, Fortier teaches wherein the cable comprises four cables spaced around the end effector assembly (240).
Regarding claim 4, Fortier teaches wherein the end effector body portion comprises a distal-facing surface, the distal-facing surface portion being on the shoulder (end effector with shoulder 220, with the distal end surface on 220 so as to allow the cables 240 to retain to 220).
Regarding claim 5, Fortier teaches wherein the end effector body comprises a recess at least partially defined by the shoulder and configured to receive the distal end feature of the cable (220 with channel 294 as in par. [0101]).
Regarding claim 6, Fortier teaches wherein the end effector assembly further comprises a retaining member configured to receive a proximal portion of the end effector body portion (retaining member 286 at the proximal end of 220 to receive an end effector body 222 within the central lumen of 220).
Regarding claim 7, Fortier teaches wherein the retaining member comprises a distal-facing surface configured to abut the proximal-facing surface of the distal end feature of the cable (par. [0101] 454 is retained within the proximal end of 220 with retaining walls 286).
Regarding claim 8, Fortier teaches wherein the retaining member is configured to surround the proximal portion of the end effector body (Fig. 15 220 surrounds the proximal portion of 222 of the end effector body).
Regarding claim 9, Fortier teaches wherein the retaining member comprises an annular portion configured to circumferentially surround the proximal portion of the end effector body (220 surrounds the proximal portion of the end effector including 222).
Regarding claim 10, Fortier teaches wherein the distal end feature comprises a barrel-shaped structure crimped to the cable (452).
Regarding claim 11, Fortier teaches a surgical instrument, comprising: a shaft having a proximal end and a distal end (210); an end effector assembly (270 including 222), comprising:

Fortier is not explicit regarding wherein mechanical interface of the distal end feature with the end effector body and the retaining member retains the end effector assembly to the distal end of the shaft.
However, Hassoun teaches ends of similar cable members with balls at the ends abutting with a distal facing surface of the end effector body (balls 107 of cables 108a-b interface with the end effector at 109a-b, with the surfaces at 109a-b opposing balls 107 to retain the cable).
It would have been obvious to one of ordinary skill in the art to modify Fortier such that 286 has faces normal to the cable axis, allowing for interfacing between the ferrules 452 and the end effector body, in a manner similar to 107 and 109 of Hassoun. This would allow for retaining the cables within the desired position as desired by Fortier (par. [0101] retaining wall 286 to retain the cable in the channel).
Regarding claim 12, Fortier teaches wherein:
the end effector body comprises a proximal portion configured to be received within the retaining member (222 received within 220), and wherein the proximal portion of the end effector body comprises at least one recess configured to receive the distal end feature of the cable (222 with a channel for 252).
Regarding claim 13, Fortier teaches wherein:
the surface of the end effector body abutted by the first portion of the proximal surface of the distal end feature of the cable and the surface of the retaining member abutted by the second portion of the 
Regarding claim 14, Fortier teaches wherein contact between the proximal surface of the distal end feature of the cable and the surface of the end effector body retains the end effector body on the distal end of the shaft (205 is retained in part by 436 contacting the end effector body at 440).
Regarding claim 15, Fortier teaches wherein contact between the proximal surface of the distal end feature of the cable and the surface of the retaining member retains the retaining member on the distal end of the shaft (retaining member is retaining in the shaft via the cable 205).
Regarding claim 19, Fortier does not necessitate a cautery hook, but teaches an alternate embodiment wherein the end effector assembly further comprises a cautery hook configured to apply electrosurgical energy (par. [0128], Fig. 44-46; par. [0086] electrosurgical energy to cauterize).
It would have been obvious to one of ordinary skill in the art to modify Fortier with the alternate embodiment with a hook-shape for cautery, as contemplated by Fortier, as an end effector capable of treating tissue and delivering electrosurgical energy.
Regarding claim 23, Fortier teaches wherein the end effector body further comprises a tool component extending distally from the end effector body (tool component as the forceps arms 262, 264).
Regarding claim 24, Fortier teaches wherein the end effector body comprises a recess, and the distal end feature is received in the recess (260 and 220 with recesses 284).
Regarding claim 25, Fortier teaches the end effector body comprises an aperture, and the cable extends through the aperture (258 for 240).
Regarding claim 26, Fortier teaches a surgical instrument comprising: a shaft (210); an end effector coupled to the shaft (260),

a first cable extending through the shaft (one of 240),
the first cable comprising a first enlarged end held between the retaining member and the proximal body portion (240 with a barrel crimp and a long proximal body),
and a second cable extending through the shaft (another of 240), the second cable comprising a second enlarged end held between the retaining member and the proximal body portion (another ferule 452 of 240).
Fortier is not explicit regarding the retaining member comprising a first shoulder, and a second shoulder, the first enlarged end of the first cable abutting the first proximal shoulder and the first shoulder, the second enlarged end abutting the second proximal shoulder and the second shoulder. 
However, Hassoun teaches ends of similar cable members with balls at the ends abutting with a shoulder of the end effector body (balls 107 of cables 108a-b interface with the end effector at 109a-b, with the shoulder surfaces at 109a-b opposing balls 107 to retain the cable).
It would have been obvious to one of ordinary skill in the art to modify Fortier such that 286 has shoulders, allowing for interfacing between the ferrules 452 and the end effector body, in a manner similar to 107 and 109 of Hassoun. This would allow for retaining the cables within the desired position as desired by Fortier (par. [0101] retaining wall 286 to retain the cable in the channel).
Regarding claim 27, Fortier teaches the proximal body portion comprises a first recess at least partially defined by the first proximal shoulder and a second recess at least partly defined by the second proximal shoulder (260 and 220 with recesses 284 at least partially defined with the shoulders), and the 
Regarding claim 28, Fortier teaches the proximal body portion comprises a first aperture adjoining the first recess and a second aperture adjoining the second recess (258 connects with 284), and the first cable extends through the first aperture and the second cable extends through the second aperture (240 through 258 and to 284).
Claims 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fortier in view of Hassoun, in further view of Hancock (US 2016/0331455).
Regarding claim 16, Fortier is silent wherein the end effector body is made from a first material with a first yield strength, and wherein the retaining member is made from a second material with a second yield strength higher than the first yield strength.
However, Hancock teaches a retaining member of an end effector of a similar device made of metal (par. [0097], 214 made of conductive material, and conductive material described in Hancock exclusively as metal, such as par. [0016]), and the end effector body made of plastic (par. [0064]), and notes that the metal used would have higher mechanical strength than the jaw body (par. [0073]).
It would have been obvious to one of ordinary skill in the art to modify Fortier with the retaining member made of metal, allowing for conduction of electrosurgical energy through to the end effector. It would have been obvious to one of ordinary skill in the art to modify the jaw body of Fortier to be made of polymer, as having a low dielectric constant to propagate RF signals to the tissue contacting portions of the jaw (par. [0064] of Flancock).
Regarding claim 17, Fortier is silent regarding the end effector body made from a polymer material.
However, Hancock teaches jaw bodies mad of PEEK or PTFE (par. [0064]).

Regarding claim 18, Fortier is silent wherein the retaining member is made from a metallic material.
However, Hancock teaches a retaining member of an end effector made of metal (par. [0097], 214 made of conductive material, and conductive material described in Hancock exclusively as metal, such as par. [0016]).
It would have been obvious to one of ordinary skill in the art to modify Fortier with the retaining member made of metal, allowing for conduction of electrosurgical energy through to the end effector.
Response to Arguments
Applicant’s arguments, see the pre-brief conference request, filed 2/1/21, with respect to the rejection(s) of claim(s) 1-19 and 23-28 under 35 USC 102 or 35 USC 103 have been fully considered and are persuasive.  Fortier alone does not teach each and every limitation. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Hassoun as a secondary reference.
Conclusion
Applicant's amendment in the claims dated 5/7/20 necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BO OUYANG whose telephone number is (571)272-8831.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







                                                                                                                                                                                   /MICHAEL F PEFFLEY/Primary Examiner, Art Unit 3794